UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION12(b)OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 GEI GLOBAL ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 27-3429931 (State of incorporation or organization) (I.R.S. Employer Identification No.) 6060 Covered Wagons Trail Flint, Michigan 48532 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b)of the Act: None If this form relates the registration of a class of securities pursuant to Section12(b)of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section12(g)of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ý Securities to be registered pursuant to Section12(g)of the Act: Common Stock, par value $0.001 per share. Item 1. Description of Registrant’s Securities to be Registered. COMMON STOCK GEI Global Energy Corp. (the “Registrant”) hereby incorporates by reference the descriptionof its common stock to be registered hereunder in the section captioned “Description of Securities” in the Registrant’s statement on Form S-1 (File No. 333-195827), as filed on May 9, 2014 (the Registration Statement). The rights, preferences and privileges of holders of Common Stock will be subject to, and may be adversely affected by, the rights of the holders of any series of preferred stock, which may be designated solely by action of the Registrant’s Board of Directors. Item 2. Exhibits. ExhibitNumber Description Certificate of Incorporation filed onApril9, 2014 (incorporated herein by reference to the Registrant’s Quarterly Report on Form10-Q as filed with the SEC on April 9, 2014). Subscription Agreement incorporated herein by reference to the Form S-1 filed on May 9, 2014. 2 SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. YAPPN CORP. Dated:May 29, 2014 /s/ K. Joel Berry By: K. Joel Berry Chief Financial Officer 3
